VAN FLEET, J.
The objection that defendant was not legally examined and committed before information filed is untenable; and the motion to set aside the information on that ground was properly denied. The case of Kalloch v. Superior Court, 56 Cal. 229, is not in point. In that case the defendant attempted to waive examination and it was held this could not be done; that the statute contemplates an examination as a basis of commitment. In this case there was no waiver or attempt to waive the “examination.” All that defendant waived was time to prepare for examination, and asked that it be proceeded with at once; which was done. The objection that the proceedings did not constitute an examination because no witnesses were sworn is not well founded. "Upon being informed of the charge against him, and his rights in the premises, the defendant voluntarily made a written confession, or statement, before the magistrate, acknowledging the commission of the offense. This was competent and sufficient evidence upon which to hold him to answer. It was not necessary to swear -witnesses to prove facts which the defendant voluntarily confessed.
There is no substantial merit in the other points made. It was not error to admit oral evidence of statements and declarations made by defendant other than those contained in his written confession. The latter was not the best or any evidence of .anything but its own contents. Ebr was it any objection to the admission of the written confession that it appeared to have been made by defendant under a state of great excitement. This fact might affect its consideration by the jury, but not its admissibility.
The conduct of the assistant district attorney in asldng certain impertinent and objectionable questions of defendant with reference to his domestic relations, was certainly censurable; but •objection thereto was in each instance promptly sustained by the court, and we are unable to see wherein any material injury could have resulted to defendant.
*255The other objections to rulings on evidence do not call for particular notice as they involve no error; nor was there any ■error in the giving or refusing of instructions.
The judgment and order appealed from are affirmed.
Garoutte, J., and Harrison, J., concurred.
Hearing in Bank denied.